Citation Nr: 0005208	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-19 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, claimed as arthritis of the back.

2.  Entitlement to service connection for a chronic neck 
disorder, claimed as arthritis of the neck.

3.  Entitlement to service connection for systemic lupus 
erythematosus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

In a rating decision of November 1995, the Regional Office 
(RO) denied entitlement to service connection for hepatitis.  
The veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the November 1995 
rating decision denying entitlement to service connection for 
hepatitis, the veteran has submitted additional evidence in 
an attempt to reopen his claim.  The RO found that such 
evidence was neither new nor material, and the current appeal 
ensued.  

The Board of Veterans' Appeals (Board) observes that, in a 
decision of June 1999, a Department of Veterans Affairs (VA) 
Hearing Officer granted entitlement to a permanent and total 
disability rating for pension purposes.  Accordingly, that 
issue, which was formerly on appeal, is no longer before the 
Board.  




FINDINGS OF FACT

1.  In an unappealed rating decision of November 1995, the RO 
denied the veteran's claim for service connection for 
hepatitis.  

2.  Evidence submitted since the final unappealed November 
1995 rating decision bears directly or substantially upon the 
issue of service connection for hepatitis, is not essentially 
duplicative or cumulative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The claim of entitlement to service connection for 
hepatitis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

4.  The claims for service connection for chronic back and 
neck disabilities, including arthritis of the back and neck, 
and systemic lupus erythematous, are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final unappealed November 
1995 rating decision wherein the RO denied entitlement to 
service connection for hepatitis is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§  5108, 7105 (West & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (1998).

2.  The claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).

3.  The veteran's claims for service connection for chronic 
back and neck disorders, including arthritis of the back 
and/or neck, and systemic lupus erythematous, are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, during the months of 
August and September 1966, the veteran was seen for 
complaints of "back pain from bed."  Physical examination 
was essentially unremarkable, and the clinical impression was 
of 
"no disease found."

In January 1967, the veteran was once again seen for back 
(i.e., right lumbosacral) pain.  According to the veteran, he 
had experienced such pain "off and on" for approximately 
six months.  Physical examination was significant for the 
presence of right paravertebral muscle spasm and tenderness 
in the affected area.  Radiographic studies disclosed the 
presence of a loss of lumbar lordosis and right scoliosis.  
The clinical impression was chronic mild lumbosacral strain.

Following orthopedic evaluation in early February 1967, there 
was noted a diagnosis of low back pain.  

In late March 1967, the veteran was seen for complaints of 
nausea, vomiting, "burning" in his stomach, and loose 
stools.  At the time of evaluation, the veteran noted the 
presence of "dirty, rust-colored urine."  Physical 
examination was negative with the exception of right flank 
tenderness.  Urinalysis was significant for two-plus positive 
bile.  The clinical impression was of a viral infection, type 
unknown.  On the final day of March 1967, the veteran was 
hospitalized for what was eventually determined to be 
infectious hepatitis.  Following treatment, the veteran was 
discharged to duty on the 15th of April 1967.

In mid-October 1967, the veteran was seen for a complaint of 
recurring low back pain "at night."  Physical examination 
revealed no evidence of any back spasm, decreased range of 
motion, or pain on straight leg raising or hip flexion.  The 
clinical impression was "developing arthritis."

In early February 1968, the veteran was seen for a complaint 
of low back pain for "a couple of years."  According to the 
veteran, this pain was aching, constant, and nonradiating, 
but aggravated by prolonged sitting or standing, and low 
lifting.  The veteran commented that his pain was not 
relieved by either analgesics or a bed board.  Reportedly, 
the pain in question was located in the midline of the 
veteran's spine, along the lumbosacral spine, and over the 
sacroiliac joints bilaterally.  At the time of evaluation, 
the veteran gave no history of trauma.  

On physical examination, the spinal curves were within normal 
limits, with no evidence of any list.  There was no palpable 
tenderness or spasm of the veteran's back.  Range of motion 
was full, without evidence of dysthymia.  Deep tendon 
reflexes were intact in the lower extremities bilaterally, 
and tests of straight leg raising yielded no pain.  At the 
time of evaluation, there was no evidence of any atrophy or 
muscle weakness.  Radiographic studies of the veteran's 
lumbosacral spine were within normal limits.  The clinical 
impression was chronic low back strain.  

In mid-February 1968, the veteran was heard to complain of 
intermittent low back pain without radiation which had been 
present for one and one-half years "since basic training."  
Reportedly, the veteran had seen a physician at Fort Sam 
Houston, where he received treatment with medication.  Later, 
the veteran was informed that he has muscle spasm and a 
curvature of the spine, and was placed on tranquilizers.  
Physical examination revealed a full range of motion of the 
back with negative straight leg raising at 90 degrees 
bilaterally.  Deep tendon reflexes were active and equal 
bilaterally, with no evidence of any motor or sensory 
deficit.  Radiographic studies of the lumbosacral spine 
revealed minimal lumbar scoliosis.  The clinical impression 
at the time of examination was of low back pain secondary to 
hypokinesis.

In April 1968, the veteran was seen for a complaint of pain 
in his left elbow.  According to the veteran, this pain was 
dull and aching, but nonradiating.  Physical examination 
revealed no evidence of swelling or tenderness.  Range of 
motion was full, and radiographic studies were negative.  Due 
to the presence of multiple joint complaints without 
orthopedic pathology, it was recommended that the veteran be 
referred to the medical clinic for various laboratory 
studies, including a CBC and sedimentation rate, and a RA 
(rheumatoid arthritis) test.  

On evaluation in the medical clinic in early April 1968, it 
was noted that the veteran showed a normal WBC and "diff," 
as well as an ESR of -5 millimeters and a HCT of 48 percent.  
Reportedly, the veteran had a one-year history of low back 
pain with negative X-rays.  Because of multiple joint 
complaints, further evaluation was undertaken.  Careful 
questioning revealed complaints of an occasional mild pain in 
the veteran's left elbow and left knee, with no other joint 
symptoms.  The veteran gave no history of Reiter's syndrome, 
or of joint swelling, except that, on occasion, his knees 
appeared "puffy."  The veteran's only persistent complaint 
was that of low back pain.  Physical examination of the 
veteran's joints was negative, with no evidence of nodules.  
A sedimentation rate was likewise described as normal.  The 
clinical impression was "no evidence of arthritis."

On service separation examination in April 1968, the veteran 
gave a history of hepatitis and jaundice.  A physical 
examination conducted at that time was essentially 
unremarkable, and no pertinent diagnoses were noted.  

During the months of June and July 1982, the veteran was 
hospitalized at a private medical facility with a complaint 
of fever and pain in his left hip.  At the time of admission, 
the veteran gave a "3- or 4-year history" of migratory 
polyarthritis, for which he had apparently never received 
"any specific main diagnosis."  Apparently, the veteran did 
not have gout or rheumatoid arthritis.  Reportedly, about 1 
or 2 days prior to admission, the veteran had begun to 
develop a slightly significant left hip and low back pain.  
He additionally exhibited a white count elevation of 14,500, 
with a temperature of 99.7, and an extremely irritable left 
hip.  In light of such findings, it was felt that the veteran 
might very well have a pyarthrosis.  At the time of 
admission, the veteran gave no history of hematemesis, 
abdominal pain, nausea, vomiting, melena, hematochezia, 
jaundice, or hepatitis.  Further noted was that the veteran 
did not have a history which was compatible or consistent 
with any particular type of arthritis.  

On physical examination, the veteran's sclerae were normal.  
There was some suggestion of icterus, consistent with a 
history of hepatitis "many years ago," but it could not be 
ascertained "for sure" whether or not the veteran's eyes 
were truly icteric.  The veteran's abdomen was flat, soft, 
and nontender, with no evidence of any visceromegaly or 
masses.  Bowel sounds were present, and the veteran's groin 
was normal, with no evidence of either hernias or masses.  
The veteran's lower extremities were within normal limits, 
and there was no evidence of significant edema.  Pulses were 
good, and there was no venous insufficiency.  At the time of 
evaluation, the veteran's left hip was "extremely 
irritable," though he had "all movements, including 
internal and external rotation."

Radiographic studies performed during the veteran's 
hospitalization revealed a minimal lumbar scoliosis on the 
lumbar spine films.  Radiographic studies of the veteran's 
left hip showed no significant abnormality, and an ANA was 
negative.  Fluid aspirated from the veteran's hip failed to 
demonstrate any abnormal cells.  The veteran's sedimentation 
rate was 35 Wintrobe, and his white count was 9400, with a 
hemoglobin of 14.8 and a hematocrit of 42.  The veteran's 
initial white count had been 13,200.  An LE screen was 
negative, but a rheumatic factor was positive at 1 to 80.  It 
was eventually determined that the veteran had most probably 
experienced an acute rheumatoid arthritis of his left hip.  
However, due to the likelihood or suggestion of a 
pyarthrosis, he was placed on medication.  At the time of 
discharge, the veteran seemed to be doing well.  The 
pertinent diagnoses were acute rheumatoid arthritis of the 
left hip; and migratory polyarthritis of the rheumatoid type.  

On VA general medical examination in June 1995, the veteran 
gave a history of systemic lupus erythematous.  Physical 
examination was essentially unremarkable, and the impression 
was one of a "nonfocal exam."

VA records of hospitalization covering the period from August 
to October 1995 reveal that the veteran was hospitalized at 
that time for problems involving depression and polysubstance 
abuse.  At the time of admission, the veteran stated that, in 
1990, he had been given "a differential diagnosis" of 
systemic lupus erythematosus.  Reportedly, during the months 
of February and March 1995, he had been seen for treatment of 
"questionable systemic lupus erythematosus."  Additionally 
noted was a past history of "arthritis."  Reportedly, in 
December 1992, the veteran had experienced "trauma" after a 
fall in jail, and stated that he had been "beaten and 
hospitalized" in the "wheelchair area" for three months.  
Following this, the veteran had reportedly experienced 
recurrent back pain.

Laboratory studies conducted during the veteran's 
hospitalization showed a positive hepatitis-B core antibody 
and a positive hepatitis-C.  The veteran's rheumatoid factor 
was 125, and his RPR was nonreactive.  An ESR, which was 
initially normal, elevated to 13 during the veteran's 
hospital stay.  Liver function tests showed a slight 
elevation of the AST at 50.  A lipid profile showed a 
cholesterol of 203, with an HDL of 29, an LDL of 128, and 
triglycerides of 230.  An ANA was positive at 3-plus, with a 
"speckled pattern" at 1:1,280.  A smooth muscle RNP was 
elevated at 4,003 and a double stranded DNA was within normal 
limits.  The veteran's CK was elevated at 411.  

During the veteran's hospitalization, he was referred to 
rheumatology service for follow-up of his rheumatologic 
disease.  Following a clinical work-up, he was given the 
diagnosis of rheumatoid/mixed connective disease, and placed 
on Plaquenil.  The pertinent diagnoses noted at the time of 
discharge were rheumatoid arthritis; mixed connective tissue 
disease; chronic low back pain; and hepatitis-B core antibody 
and hepatitis-C positive.

During the course of VA outpatient treatment in January 1996, 
the veteran gave a history of a back injury following a fall 
in jail in 1992, as well as rheumatoid arthritis, and 
"hepatitis B and C."  

During the course of VA outpatient treatment in September 
1996, the veteran gave a history of interconnective tissue 
disease, diagnosed in "'91 at Kaiser."

In December 1996, the veteran was hospitalized at a VA 
medical facility "for physical therapy for systemic lupus 
erythematosus," as well as "sobriety support" and "help in 
social problems."  At the time of admission, it was noted 
that systemic lupus erythematosus had first been diagnosed in 
1990 at the Downey Kaiser Permanente Medical Facility.  
According to the veteran, the swelling in his hands, feet, 
knees, ankles, and pain in all of the joints of his 
extremities and trunk were due to this disease.  At the time 
of admission, the veteran complained of increasing pain in 
his neck and shoulders, with radiation into his arms and 
paresthesia.  He additionally stated that he had been told 
that he had "hepatitis C."  

On physical examination, the veteran's vital signs were 
within normal limits.  There was some stiffness and pain in 
the veteran's neck, with radiation of this pain into the 
shoulders and arms, and some paresthesia.  The pertinent 
diagnoses noted at the time of discharge were systemic lupus 
erythematosus; and chronic neck pain, with possible 
radiculopathy.  

During the course of VA outpatient treatment in February 
1998, there was noted a history of degenerative joint disease 
of the cervical spine.  The pertinent diagnosis was cervical 
spine degenerative joint disease, stable.  

In late April 1998, the veteran was hospitalized at a VA 
medical facility with a complaint of neck pain which had been 
slowly getting worse throughout the years, and which limited 
the range of motion of the veteran's neck.  At the time of 
admission, the veteran gave a history of neck pain "greater 
than 20 years."  Additionally noted was a past medical 
history of hepatitis B and C, as well as lupus.  

On physical examination, there was noted the presence of pain 
on range of motion of the veteran's neck.  His abdomen was 
soft and nontender, with positive bowel sounds.  The 
veteran's extremities showed no edema, and cranial nerves II 
through XII were grossly intact.  Magnetic resonance imaging 
conducted during the veteran's hospitalization revealed the 
presence of herniation at the level of the 3rd and 4th, and 
5th and 6th cervical vertebrae, in addition to cervical 
stenosis.  On April 30, 1998, the veteran underwent a C3/C7 
laminectomy, following which he experienced no complications.  
The pertinent diagnosis noted at the time of discharge was 
status post cervical 3 to 7 laminectomy.  

In June 1998, a VA fee-basis examination was undertaken.  At 
the time of examination, the veteran gave a history of 
rheumatoid arthritis/lupus for four years.  Additionally 
noted was a diagnosis of arthritis.  The veteran stated that, 
in 1990, he had received a diagnosis of systemic lupus, which 
was later changed to "mixed connective tissue disease."  
According to the veteran, he suffered from joint problems 
mostly in his shoulder, neck, and back.  In April 1998, the 
veteran had undergone a cervical laminectomy.  Currently, he 
was wearing a cervical collar, and was unable to look up or 
reach overhead.  Reportedly, in 1967, the veteran received a 
diagnosis of hepatitis-A accompanied by jaundice and "clay-
colored stool."  However, at present, he was "feeling 
fine."  At the time of examination, the veteran denied any 
abdominal pain, melena, hematochezia, anorexia, nausea, 
vomiting, or weight loss.  

On physical examination, the veteran was described as well 
developed and well nourished, with a kyphotic posture.  There 
was no evidence of either ataxia or dyspnea, though the 
veteran had some difficulty standing on his toes and heels.  
Examination of the veteran's neck was significant for the 
presence of trapezius and paracervical muscle tenderness.  
There was a limited range of motion of the veteran's cervical 
and lumbar spine due to tenderness.  At the time of 
evaluation, both laboratory results and urinalysis were 
normal.  The pertinent diagnosis noted was systemic lupus, 
with subjective findings of pain and a limited range of 
motion, and objective findings consisting of a decrease in 
range of motion and pain with a decrease in motor function.  
In the opinion of the examiner, the veteran had a history of 
lupus, with possible mixed connective tissue disease.  
Current examination showed no gross findings of synovitis, 
and no signs of deformity were noted.  Regarding the 
veteran's hepatitis-C, there were no signs of organ damage.  
In the opinion of the examiner, the veteran displayed a 
history of hepatitis-C, without any signs of complications at 
the present time, and no signs of jaundice.  At the time of 
examination, there were no signs of anemia or organ damage.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 1998).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

When an appellant seeks to reopen a previously denied claim, 
a three-step analysis must be performed.  Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  First, it must be determined whether new and 
material evidence has been presented pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (1998).  Second, if new 
and material evidence has been presented, the case must be 
reopened, and immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence, and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Third, if the claim is well grounded, 
the Secretary may evaluate its merits after insuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998) has been fulfilled.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).  In addition, new evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its rating decision."  
Elkins v. West, 12 Vet. App. 209 (1999).  In determining 
whether new and material evidence has been submitted, the 
evidence is generally presumed to be credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior RO decision in 
November 1995, it was determined that, while in service, the 
veteran had received treatment for infectious hepatitis, this 
was a "temporary condition which resolved with treatment."  
At the time of the veteran's service separation examination, 
and on subsequent VA hospital examination, no permanent 
residual disability of the veteran's inservice hepatitis was 
shown.  

Evidence submitted since the time of the November 1995 rating 
decision denying service connection for hepatitis consists of 
various private and VA treatment records and examination 
reports showing a history of hepatitis.  Moreover, at the 
time of a period of VA hospitalization in August 1995, 
hepatitis-B core antibody and hepatitis-C laboratory studies 
were reported as "positive."  Such evidence, in the opinion 
of the Board, provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's 
(hepatitis)," and must therefore be considered in order to 
fairly decide the merits of the veteran's claim.  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); see also 
Elkins v. West, 12 Vet. App. 209, (1999).  Under such 
circumstances, the Board concludes that new and material 
evidence has been submitted, and that the claim for 
entitlement to service connection for hepatitis has been 
reopened.  

Having determined that new and material evidence has been 
submitted, the Board must next determine whether the 
veteran's reopened claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim that appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

As noted above, service connection for hepatitis was 
previously denied on the basis that manifestations of that 
disease shown in service were acute and transitory, and 
resolved without residual disability.  While since the time 
of that decision, additional evidence has been submitted 
showing a positive response to hepatitis-B core antibody and 
hepatitis-C laboratory tests, such evidence fails to 
establish a relationship between such findings and the 
veteran's inservice hepatitis.  Indeed, the earliest clinical 
indication of the presence of the aforementioned positive 
response to laboratory studies is revealed by a VA record of 
hospitalization dated in August 1995, almost 30 years 
following the veteran's discharge from service.  Moreover, at 
the time of a recent VA fee-basis examination in June 1998, 
there was noted only a history of hepatitis-C, with no signs 
of complications, organ damage, or jaundice.  Based on such 
findings, the Board is of the opinion that there exists no 
nexus between the veteran's inservice hepatitis and his 
current positive laboratory findings.  More important, 
however, is the absence of a current disability attributable 
to hepatitis. Under such circumstances, the veteran's claim 
is not well grounded, and must be denied.  

Turning to the issues of service connection for arthritis of 
the veteran's back and neck, and systemic lupus 
erythematosus, the Board notes that service medical records 
are negative for demonstrated evidence of such disabilities.  
While on a number of occasions in service, the veteran 
received treatment for low back-related complaints, those 
episodes were, apparently, acute and transitory in nature, 
and resolved without residual disability.  As of April 1968, 
just prior to the veteran's separation from service, an 
examination of his joints was entirely negative, with no 
evidence of nodules and a normal sedimentation rate.  The 
clinical impression at that time was of no evidence of 
arthritis.  The veteran's service separation examination was 
similarly negative for evidence of chronic back or neck 
pathology, or of systemic lupus.  The earliest clinical 
indication of the presence of "arthritis" is revealed by a 
private record of hospitalization dated in 1982, 
approximately 14 years following the veteran's discharge from 
service, at which time he received diagnoses of acute 
rheumatoid arthritis of the left hip, and migratory 
polyarthritis of the rheumatoid type.  Systemic lupus 
erythematosus was first noted no earlier than 1995, almost 27 
years following the veteran's discharge.

The Board acknowledges that, at the time of a period of VA 
hospitalization in December 1996, the veteran gave a history 
of systemic lupus "first diagnosed in 1990."  However, this 
would place the origin of the veteran's lupus at a point in 
time no earlier than 22 years following his separation from 
service.  At no time, either in service or thereafter, has a 
medical opinion been offered linking the veteran's current 
back and neck problems, or systemic lupus, to any incident or 
incidents of his period of active military service.  Indeed, 
the only evidence which the veteran has submitted which 
supports a finding of a nexus to service is his own 
testimony.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit v. Brown, 
supra; see also Meyer v. Brown, 9 Vet. App. 425 (1996); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grivois v. Brown, 
6 Vet. App. 136 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Notwithstanding the low back symptoms reported 
in service, the absence of any competent evidence linking 
current back abnormalities to the service symptomatology 
renders the claim not well grounded.


ORDER

Service connection for hepatitis is denied.

Service connection for a chronic back disorder, including 
arthritis of the back, is denied.

Service connection for a chronic neck disorder, including 
arthritis of the neck, is denied.

Service connection for systemic lupus erythematosus is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

